Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the Amendment filed on August 31, 2021, which paper has been placed of record in the file.
2.           Claims 1-2, 4-9, 11-16, and 18-20 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statement (IDS) submitted on June 29, 2021 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.         35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: simulating transaction data using a reinforcement learning model…., identifying a behavioral pattern from the simulated transaction data…, providing standard customer transaction data representing a group of customers having similar transaction characteristics…, performing a plurality of iterations to simulate the standard customer transaction data…, conducting an action including a plurality of simulated transactions…, comparing the action with the goal, providing a feedback associated with the action …, adjusting a policy based on the feedback…, which is a method of organizing human activity (commercial legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, business relations), then it falls within the Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of: identifying a behavioral pattern from the simulated transaction data…, providing standard customer transaction data representing a groo0p of customers having similar transaction characteristics…, performing a plurality of iterations to simulate the standard customer transaction data…, conducting an action including a plurality of simulated transactions…, comparing the action with the goal, providing a feedback associated with the action …, adjusting a policy based on the feedback…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a computer”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. In addition, the claim recites the additional limitations “providing the behavioral pattern to the reinforcement learning model to generate new simulated transaction having the behavioral pattern, training a predictive model for detecting abnormal customer behavior using the new simulated transaction data having the behavioral pattern”, are mathematical calculations, then it falls with the “Mathematical Concepts” group of abstract idea. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In a processor, and using the processor to perform simulating, identifying, providing, performing, conducting, comparing, providing, and adjusting steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of simulating, identifying, providing, performing, conducting, comparing, providing, and adjusting steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer components. Moreover, the claim recites the additional limitations “a reinforcement learning model including an intelligent agent, a policy engine, and an environment”, which are recited at a high level of generality (i.e., as a general means of calculating data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
           The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 
           (2) a citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s); 
           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in figure 1 and paras [0029] and [0060] of using general-purpose computer and available commercial products to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the 
            Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “a reinforcement learning model including an intelligent agent, a policy engine, and an environment” were considered to be extra-solution activity in Step 2A, and thus they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine, conventional activity in the field. Calculating data is well-understood, routine, conventional activity the Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that a “reinforcement learning model including an intelligent agent, a policy engine, and an environment” is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “a reinforcement learning model including an intelligent agent, a policy engine, and an environment” do not providing any improvements to the computer functionality, improvements to the network/network interface, improvements to the graphical user interface, they are just merely used as general means for calculating information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
          v. Electrically scanning or extracting data from a physical document (Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “a reinforcement learning model including an intelligent agent, a policy engine, and an environment” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “a reinforcement learning model including an intelligent agent, a policy engine, and an environment”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the network/network interface, improvements to the graphical user interface, they just merely used as general means for collecting and displaying data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Performing repetitive calculations (Flook, Bancorp). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites determine determining whether the behavioral pattern indicates a fraudulent behavior…; Claim 4 recites comparing the behavioral pattern with the standard customer transaction data…, and determining whether the behavioral pattern indicates a fraudulent behavior. …; Claim 5 recites comparing the behavioral pattern with the standard customer transaction data…, and providing the behavioral pattern to the reinforcement learning model ……; Claim 6 recites identifying a behavioral pattern based on a plurality of parameters …; Claim 7 recites wherein the behavioral pattern occurs during exploration in the reinforcement learning model… (see Organizing human activity and Mental processes above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 8 and 15, Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 8 directed to a medium, independent claim 15 directed to a system,  are also rejected as 
          Accordingly, claims 1-2, 4-9, 11-16, and 18-20 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.



Allowable Subject Matter
6.           Claims 1-2, 4-9, 11-16, and 18-20 are allowed over the prior arts cited of record because the prior arts cited of record do not disclose at least “performing, by the processor, a plurality of iterations to simulate the standard customer transaction data, wherein the plurality of iterations is performed until a degree of similarity of simulated customer transaction data relative to the standard customer transaction data is higher than a first predefined threshold.”




                                     Response to Arguments/Amendment
7.      Applicant's arguments with respect to claims 1-2, 4-9, 11-16, and 18-20 have been fully considered but are not persuasive.

            Claim Rejections - 35 USC § 101
             Claims 1-2, 4-9, 11-16, and 18-20 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG). (See details above).
            The claims recite the additional limitations “providing the behavioral pattern to the reinforcement learning model to generate new simulated transaction having the behavioral pattern, training a predictive model for detecting abnormal customer behavior using the new simulated transaction data having the behavioral pattern”, which are mathematical calculations, then it falls with the “Mathematical Concepts” group of abstract idea. Accordingly, the claim recites an abstract idea. 
              Moreover, the claimed invention is not integrated into a practical application. In particular, the claims recite additional elements of one or more processors, medium, and software instructions and using one or more processors to perform the determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, providing, training, and providing steps. The processors in all steps is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of determining, displaying, receiving, displaying, restricting, displaying, receiving, storing, providing, and training, and providing steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic the claim is directed to an abstract idea.
             The claims recite the additional limitations of “providing the behavioral pattern to the reinforcement learning model to generate new simulated transaction having the behavioral pattern, training a predictive model for detecting abnormal customer behavior using the new simulated transaction data having the behavioral pattern”, which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer,  they just merely used as general means for collecting and calculating data, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
          Accordingly, the 101 rejection is maintained.



                                                               Conclusion
8.        Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
            A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

9.          Claims 1-2, 4-9, 11-16, and 18-20 are rejected.
10.     The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Jenson (US 2016/0267483) discloses Systems, methods, and non-transitory computer-readable media can acquire historical data including a plurality of features associated with known legitimate activities and with known illegitimate activities.
            Campos et al. (US 2018/0293498) disclose Methods and apparatuses that apply a hierarchical-decomposition reinforcement learning technique to train one or more AI objects as concept nodes composed in a hierarchical graph incorporated into an AI model.
            Publicover et al. (US 2016/0253710) disclose targeted Content solutions can be provided using a variety of techniques. Targeted Content can be provided in place of generic advertisements on a first device or on personal computing devices.


          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
September 29, 2021